Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 13, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  159037 & (17)                                                                                            David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  HEATHER SAMMUT, Personal Representative                                                               Richard H. Bernstein
  of the Estate of JOSEPH SAMMUT,                                                                       Elizabeth T. Clement
                 Plaintiff-Appellee,                                                                    Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 159037
                                                                     COA: 345254
                                                                     Macomb CC: 2016-001969-NH
  SANJAY BATRA, MD, SANJAY
  BATRA, MD, PC, JAMES R. MARTIN, MD,
  and JAMES R. MARTIN, MD, PC,
             Defendants-Appellants,
  and
  ST. JOHN MACOMB-OAKLAND HOSPITAL,
  MACOMB CENTER, a/k/a ST. JOHN
  PROVIDENCE HEALTH SYSTEM,
  VAMSHIDAR GUDUGUNTLA, MD,
  KISHAN JASTI, MD, EASTSIDE
  CARDIOVASCULAR MEDICINE, PC, GINA
  COLONTINO, DO, ADVANCED
  CARDIOVASCULAR ASSOCIATES, PLC,
  MARK BOIK, RRT, CHERYL ANN KLASSA,
  RNP, MAHMOUD AL-HADIDI, MD and
  MAHMOUD AL-HADIDI, MD, PC,
            Defendants.

  _________________________________________/


         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the January 23, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should now be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 13, 2019
         p0212
                                                                                Clerk